Citation Nr: 1627853	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1992 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system (Virtual VA).

This matter was remanded by the Board in April 2014 for further development.

In a September 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 30 percent disability rating for pseudofolliculitis barbae, effective April 25, 2008.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's file has been scanned, and converted to a purely electronic file located on the Veterans Benefits Management System.  Virtual VA also contains treatment records from the Puget Sound VA Healthcare System dated August 2000 to May 2016; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the April 2014 remand, the Board instructed the AOJ to afford the Veteran a new VA examination, to include color photographs of the affected areas.  In June 2014, the Veteran was afforded a new VA examination.  The examination report references color photographs taken by a VA dermatologist upon the Veteran's outpatient visit on June 3, 2014.  An addendum to the examination report stated these color photographs would be submitted by the Veteran, or would be uploaded to the Computerized Patient Record System (CPRS).  Color photographs from the Veteran's February 2014 VA dermatology outpatient visit have been associated with the record, however the June 2014 photographs are not of record, and the Board does not have access to CPRS.  On remand, the AOJ should associate the color photographs from the Veteran's June 2014 VA dermatology outpatient visit with the evidentiary record.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the color photographs from the Veteran's June 3, 2014 VA dermatology outpatient visit and associate them with the evidentiary record.

2. The AOJ should obtain any updated VA treatment records since May 2016.  All obtained records, to include any associated photographs, should be associated with the evidentiary record.

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

